Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1-9 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
. 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
conjugated to an immunogenic carrier whrein the antibody is specific for the immunogen and recognizes a phosphopolypeptide comprising at least one phosphorylated histidine and wherein the antibody binds to phospho_His substrate with at least two fold greater affinity than the antibody binds a corresponding non-phospho-His substrate (dependent claims) and also wherein the antibody is monoclonal antibody (claim 6).
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."  See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

Claims are directed to antibody generated/prepared against a conjugate of Formula  
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
and an immunogenic carrier.  
unspecified antibody structures. Implicit in the claims is that Formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
possesses certain functional characteristics; namely to generate antibodies that recognize and detect phosphopolypeptide comprising at least one phosphorylated histidine. Therefore, the antibodies must have certain structural characteristics to only phosphorylated histidine.  
The groups meeting the structural requirements of the claim give rise to a genus that is characterized by substantial variability. Such generic structures would produce antibodies of unspecified cross-reactivities or reactivity to only linker composition, not phosphohistidine. Tuomola et al. (“Production and characterization of monoclonal antibodies against a very small hapten, 3-methylindole”, Journal of Immunological Methods, vol. 240, pp. 111-124, published 2000, IDS submitted 07/03/2019) teaches monoclonal antibodies were produced against a very small (131.2 Da) hapten, 3-methylindole (abstract). Nine derivatives of 3-methylindole were synthesized with spacers ending in a carboxyl group, and coupled to immunogenic carriers (abstract; Fig. 1, page 113). Almost all the antigens elicited an anti-hapten response, but the majority of the mAbs produced strongly recognized the spacer group and did not bind free 3-methylindole (abstract). Any modification in the position 3 of the indole ring shortest bridging groups failed completely to elicit hapten-specific antibodies. It is possible that the hapten, when linked to the carrier by a short linker group, was masked by or lost within the protein tertiary structure (p. 121, right col., para 2). Tuomola et al. teaches immunological properties of mouse polyclonal and monoclonal raised to the same haptenic structures are often fairly different (p. 118, right col. para. 2). Thus the structures represented by Formula I would not conclude generating antibodies against phosphorylated histidine. Especially, the teachings of Tuomola et al. indicate that immunogens with the shortest bridging groups failed completely to elicit hapten-specific antibodies (see above).
Further, with regard to the recitation of attachment of the immunogenic carrier to the hapten, Goodrow et al. (“Strategies for Immunoassay Hapten Design”, Immunoanalysis of Agrochemicals, Chapter 9, pp. 119-139, published 1995 in IDS submitted 04/03/2018) teaches that an optimum immunizing hapten for a selected target analyte has to be a near-perfect mimic of that molecule; it should contain a handle terminated with a functional group capable covalently bonding to a carrier; and the hapten should be identical to the target analyte in structure, geometry, electronic (H-bonding capabilities) and hydrophobic properties (page 120, para. 1 under Design of Immunizing Haptens). In this case, Formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
does not mimic phosphoshistidine, as the structure does not contain carboxylic group and conjugation of carrier to phosphate or to hetero ring would introduce structures that 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
 for phosphorylated histidine when the instant disclosure reports carrier at various positions with direct or indirect attachments with various linkers/spacers (page 21, lines 8-12), which provides enormous variability in the generation of antibody production.
Meanwhile, the instant specification discloses only a polyclonal antibody by conjugating the hapten to KLH to a specific position of the formula
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
  by amine to amine linking with glutaraldehyde as cross-linker (Example 2). Specification disclosed only a single polyclonal antibody utilizing the conjugate produced by the glytaraldehyde crosslinker. 

    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
with immunogenic carriers as various positions with various linkers would produce genus of antibodies for simply generating antibody that recognized the specific phosphopyrazole and phosphopolypeptide comprising at least one phosphorylated histidine. One cannot envision the structure of the antibodies detecting phosphopolypeptide comprising at least one phosphorylated histidine from a generic chemical structure of Formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
because Tuomola et al. explicitly discloses spacers would impact the production of hapten-specific antibodies, as certain structures would produce antibodies recognizing the spacer group rather than the target hapten. Therefore, there is the element of unpredictability of producing structurally similar antibodies from the Formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
 that detect phosphopolypeptide comprising at least one phosphorylated. 
One of ordinary skill in the art would not be able to envision or predict the generated structures of the antibodies from Formula I which, as claimed, specifically bind to paliperidone but also bind other anti-psychotic drugs. In other words, what is the structural information of the corresponding antibodies that binds to paliperidone and in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description.
Exclusively disclosing one polyclonal antisera generated against a specific immunogenic conjugate cannot be considered adequate written description for various antibodies recognizing various epitopes on the formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
and on phosphopolypeptide comprising at least one phosphorylated histidine, in view of the Amgen decision (Amgen v. Sonafi, 872 F.3d 1367: Fed. Cir. 2017) because adequate written description of claimed antibody to that newly characterized antigen should not be considered adequate description of claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. Recently, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf ). Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
In particular, the specification only discloses a single polyclonal antisera that simply recognizes phosphorylated histidine. The recitation of Formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
 conjugated to immunogenic carrier would not provide the structure makeup of the produced antibodies.. The instant specification has not provided enough guidance of the structure makeup of the antibody (i.e., the sequences that correspond to binding against paliperidone).   The instant specification have not disclosed a single monoclonal antibody let alone the CDR sequences.
Consequently, the specification has failed to convey evidence of possession of the generated structure of the antibody, as it does not adequately describe the necessary structure of the antibody that specifically binds phosphopolypeptide comprsing at least one phosphorylated histidine and that specifically binds
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2016/0207948, hereinafter “Jackson”).
In regards to claims 1-4 and 6-8, Jackson teaches antibody that binds to a phosphohistidine analogue wherein the analog is 
    PNG
    media_image2.png
    124
    165
    media_image2.png
    Greyscale
(see claim 16)  wherein W can be H and X1 can be CH. Jackson discloses phosphohistidine analog having the structure 
    PNG
    media_image3.png
    102
    146
    media_image3.png
    Greyscale
 (see claim 12) wherein X1 is CH (see claim 12 and 14).   Jackson also teaches phosphohistidine analog wherein w can be 
Jackson does not specifically mention that the antibody is raised against specific phosphohistidine analog 
    PNG
    media_image3.png
    102
    146
    media_image3.png
    Greyscale
 conjugated to an immunogenic carrier wherein W is H and does not specifically disclose binding of the antibody to the specific phosphohistidine  
    PNG
    media_image3.png
    102
    146
    media_image3.png
    Greyscale
wherein w is H, but however, the antibody of Jackson, would be highly expected to have very similar reactivity to the instantly claimed antibody because Jackson teaches that the antibody binds to phophohistidine amino acid residue or analogue thereof with an affinity of 5-fold greater that its affinity for molecule other than phosphohistidine amino acid residue or analog and also binds to phosphohistidine containing polypeptides. Although Jackson does not specifically disclosed raising antibody against an immunogenic conjugate of a specific hapten 
    PNG
    media_image3.png
    102
    146
    media_image3.png
    Greyscale
wherein w is H, it is noted that for a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Therefore, from the forgoing description, the antibody of Jackson would be highly expected to be a functionally equivalent or would be highly expected to be very similar to the antibody of instant claims 1-4 and 6-8.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of Jackson is structurally distinct and possesses distinct properties while Jackson teaches very similar binding affinity and In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
In regards to claims 5 and 9, Jackson teaches detection of phosphohistidine residues with the antibody and also teaches the antibody in a kit (paragraph [0195]) and one a method has been established for a immunoassay detection process, various components of the detection process in a kit format would be considered well-.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stankova et al (US 9,957,294, hereinafter “Stankova”).
In regards to claims 1-4 and 6-8, Stankova discloses antibody that specifically binds to polypeptide comprising a histidine when the histidine is phosphorylated, but does not specifically bind to polypeptide when the histidine is not phosphorylated (col. 2, line 61 to col.3, line 5) .   Stankova also discloses detection of polypeptide comprising a phosphohistidine with monoclonal antibody that specifically binds to polypeptide comprising phosphohistidine (claim 9).  
Stankova does not disclose that the antibody is specific to the immunogen of formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
as claimed, but however since the antibody of Stankova specifically binds polypeptide comprising a histidine when the histidine is phosphorylated, but does not specifically bind to polypeptide when the histidine is not phosphorylated, it is highly expected that the antibody binding epitope is directed to phosphate group and thus the antibody would also bind to the immunogen as claimed in instant claim 1. The Patent Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of Stankova is structurally distinct and possesses distinct properties while Stankova teaches very similar binding affinity (binding phosphopeptide comprising at least one 
In regards to claims 5 and 9, Stankova teaches detection of phosphohistidine residues with the antibody and also teaches kit comprising antibody that specifically  binds to peptides/proteins comprising phosphohistidine. Furthermore, since Stankova teaches immunoassay detection process, various components of the detection process in a kit format would be considered well-known obvious expedient for ease and convenience in assay performance and one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.9,765,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant application is obvious in view of the claims of US patent ‘154.
US patent ‘154 discloses antibody that specifically recognizes a phosphohistidine or a phosphopolypeptide having at least one histidine thereon which is phosphorylated, said antibody does not recognize a non -phosphorylated histidine, other phosphoamino acids and polypeptide which does not have a phosphorylated histidine. The antibody of US patent is very similar to the antibody with regard to binding specificity. The claims of US patent ‘154 do not disclose that the antibody binds to the compound of formula 
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
conjugated to an antigenicity conferring carrier material as claimed, but however since the antibody of US patent ‘154 specifically binds polypeptide comprising a histidine when the histidine 
In regards to kit claims (claims 5 and 9), US patent discloses composition comprising the antibody (claims 13-15) but does not mention the composition in a kit format. But however, since antibody has been disclosed specific for a specific antigen, one of ordinary skilled in the art can easily envisage immunoassay detection of specific antigen/target analyte with the antibody and various components of the immunoassay detection process including the antibody in a kit format would be considered well-known obvious expedient for ease and convenience in assay performance and one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay.
Response to argument
Applicant's arguments filed 12/09/2020 have been fully considered but are not persuasive to overcome the rejection over 35 USC 103, obviousness double patenting and 35 USC 112 (a).
In regards to 35 USC 103 rejection over Stankova, Applicants argued that the claimed hapten do not read on the claimed immunogen of claims 1, 2 and 6 as the heterocyclic rings are different. Applicants state that Applicants are not attempting to patent any antibody capable of binding to any histidine.
The above arguments have fully been considered but are not found persuasive. The claim is directed to an antibody and it is the specificity of the antibody which is considered for patentability, not the process by which the antibody is produced. The antibody as claimed, has specificity to the immunogen and recognizes a phosphopolypeptide comprising at least one phosphorylated histidine. The epitope of the antibody has not been clearly defined but since it recognizes phosphorylated histidine on a polypeptide, the epitope seems to encompass the phosphate group and since, the antibody recognizes the immunogen having a phosphate group on a five membered-two nitrogen containing heterocyclic group wherein the position of the phosphate and nitrogen (
    PNG
    media_image1.png
    104
    176
    media_image1.png
    Greyscale
) is different from histidine on a polypeptide (
    PNG
    media_image4.png
    134
    319
    media_image4.png
    Greyscale
), the nitrogen containing hetero ring and the position of the linkage of phosphate does not deter cross-reactivity to 
Applicant’s assertion that Applicants are not attempting to patent any antibody capable of binding to any histidine does not have a clear basis as the cross-reactivity of the antibody has not been defined and binding to phosphopolypeptide comprising at least one phosphorylated histidine and specific to the immunogen, does not exclude recognition of phosphorylated histidine or phosphorylated histidine related structures. The Patent Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of Stankova is structurally distinct and possesses distinct properties while Stankova teaches very similar binding affinity (binding phosphopeptide comprising at least one phosphorylated histidine) and In the absence of evidence to the contrary, the burden is on the applicant to prove that Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). Moreover, Applicant is kindly reminded that, according to MPEP 716.01(c), to be of probative value, objective evidence must be factually supported by an appropriate declaration.  Arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965).  
In regards to Jackson, Applicant’s argued that the present Application claims priority to US Provisional Patent Application No. 61/885,657, which is filed October 2, 2013, which is 11 months prior to the earliest priority date of Jackson.
The above arguments have fully been considered but are not found persuasive because under AIA , the Jackson reference is entitled to the effective filing date of September 4, 2013, which is the filing date of prior-filed foreign application of GB 1315751.6. The US application (published 2016/0207948A1) claimed priority to GB 1315751.6 filed 04 Sep 2013 and the subject matter relied upon is described in the foreign reference.  AIA  35 U.S.C. 102(d)  provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119  or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter. Therefore, if the subject matter relied upon is described in the application to which there is a priority or benefit claim, the U.S. patent document is effective as prior art as of the filing date of the earliest such application, regardless of where filed.

In regards to 35 USC 112 rejection, Applicants argued that written description compliance does not require any recitation of known structure, nor does it require any particular form of disclosure.  Applicants argued that the claims disclose the “structural features common to the members of the genus” because present claim recites, in part, “an isolated antibody …. Comprising a hapten comprising a phosphopyrazole of [a specific structural formula] conjugated to an antigenicity conferring carrier material ….”. and provides additional characteristics common to the claimed antibody.
In regards to Applicant arguments that specific structural feature of the happen comprising a phosphoryrazole satisfy written description, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. In view of the Amgen decision (Amgen v. Sonafi, 872 F.3d 1367: Fed. Cir. 2017) adequate written description of claimed antibody to that newly characterized antigen should not be considered adequate description of claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. Recently, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, 
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf ). Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. 
In regards to Applicants arguments that written description compliance does not require any recitation of known structure, nor does it require any particular form of disclosure, a definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641